AO 245B (Rev. 05/15/2018) Judgn1ent in a Criminal Petty Case (Modified)                                            FILEDagelofl
                                    UNITED STATES DISTRICT COU lT                                                  NOV 2 0 2018
                                               SOUTHERN DISTRICT OF CALIFORNIA                         CLERK U.S. DISTRICT COURT
                                                                                                     SOUTHERN OISTRiCT Of ,C::~~ORNIA
                     United States of America                                JUDGMENT Il'              • "'  "~ n "'          ·-puTY
                                v.                                           (For Offenses Committed On or After November 1, 1987)


                     Aurora Ventura-Martinez                                 Case Number: 3:18-mj-22849-NLS

                                                                             Maxine I Dobro
                                                                             Defendant's Allorney


REGISTRATION NO. 81101298

THE DEFENDANT:
 lg] pleaded guilty to count( s) 1 of Complaint
                                           ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-




 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                            Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                  1

 D The defendant has been found not guilty on count( s)                   ~~~~~~~~~~~~~~~~~~~




 D Count(s)        ~~~~~~~~~~~~~~~~~~
                                                                              dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 lg] Assessment: $10 WAIVED lg] Fine: WAIVED
0 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Tuesday, November 20, 2018




                                                                           HONORABLE NITA L. STORMES
                                                                           UNITED STATES MAGISTRATE JUDGE


                                                                                                                   3: l 8-mj-22849-NLS
